OPINION OF THE COURT
Per Curiam.
Warren Edward Sheldrake has submitted an affidavit dated October 28, 1997, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Sheldrake *90was admitted to the practice of law by the Appellate Division of the Supreme Court in the First Judicial Department on February 5, 1979.
Mr. Sheldrake acknowledges that he is currently the subject of a pending investigation by the Grievance Committee for the Ninth Judicial District into allegations of professional misconduct concerning his engaging in conduct that adversely reflects on his fitness to practice law, his neglect of legal matters entrusted to him, his failure to promptly pay a client, upon request, funds in his possession which the client was entitled to receive, his failure to promptly return an unearned fee, his failure to maintain a duly constituted escrow account, and his failure to account for funds entrusted to him as a fiduciary. Mr. Sheldrake is further aware that the Grievance Committee would also investigate the possibility that he may have misappropriated funds in a matter relating to a personal injury case for which he has allegedly made restitution.
Mr. Sheldrake concedes that he would be unable to successfully defend himself on the merits against any disciplinary charges initiated against him predicated upon the investigation currently pending.
Mr. Sheldrake is aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him and that any order permitting him to resign could require him to make monetary restitution to any persons whose money or property was misappropriated or misapplied, or to reimburse the Lawyers’ Fund for Client Protection for same. He specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Mr. Sheldrake avers that his resignation is rendered voluntarily, free from coercion and duress. He is fully aware of the implications of submitting his resignation, including the fact that he is barred from seeking reinstatement for a minimum of seven years.
Inasmuch as the proffered resignation conforms with the Court rules, the resignation of Warren Edward Sheldrake as an attorney and counselor-at-law is accepted and directed to be filed. Accordingly, Warren Edward Sheldrake is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately, subject to any future applications by the Grievance Committee for the Ninth Judicial District for orders directing that he make restitution to any client and that he reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a).
*91Mangano, P. J., Bracken, Rosenblatt, Miller and Copertino, JJ., concur.
Ordered that the resignation of Warren Edward Sheldrake is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Warren Edward Sheldrake is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Warren Edward Sheldrake shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Warren Edward Sheldrake is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.